Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 11-2066

                              TAMMIE LIBBY,

                        Plaintiff, Appellant,

                                     v.

                MICHAEL J. ASTRUE, COMMISSIONER,
                 SOCIAL SECURITY ADMINISTRATION,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                  Before

                       Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.


     Sarah H. Bohr, Bohr & Harrington, LLC, Francis M. Jackson and
Jackson & MacNichol on brief for appellant.
     Timothy A. Landry, Special Assistant U.S. Attorney and Thomas
E. Delahanty II, United States Attorney, on brief for appellee.



                              April 5, 2012
           Per Curiam.   After carefully considering the briefs and

record on appeal, we affirm the denial of disability benefits.

           The appellant argues that the ALJ committed two errors in

finding that she did not satisfy the mental retardation listing. 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05(C). First, she claims

that she was not required to prove that she had deficits in

adaptive functioning in addition to proving that she satisfied the

IQ criteria of subparagraph C before age 22. Secondly, she claims

that   substantial   evidence   did   not   support   the   ALJ's   finding

concerning deficits in adaptive functioning.

           We review the interpretation of the listing de novo and

factual findings for substantial evidence. 42 U.S.C. § 405(g);

Nguyen v. Chater, 172 F.3d 31 (1st. Cir. 1999). The appellant had

the burden of proving that she satisfied the listing. Dudley v.

Sec'y of Health & Human Serv., 816 F.2d 792 (1st Cir. 1987).

           To satisfy the listing, the appellant had to establish

that she had deficits in adaptive functioning manifest before age

twenty-two, as well as that she satisfied the IQ criteria of

subparagraph C. The listing contains two parts: (1) an introductory

paragraph that describes mental retardation in terms of subaverage

intellectual   functioning   and deficits     in   adaptive   functioning

manifest before age 22; and (2) subparagraphs specifying the

required level of severity. 20 C.F.R. Pt. 404, Subpt. P, App. 1, §

12.05. The general introduction to the Mental Disorders listings


                                  -2-
provides that satisfying the listing requires satisfying both the

diagnostic   description   in   the   introductory   paragraph   and   the

criteria of a subparagraph. 20 C.F.R. Pt. 404, Subpt. P, App. 1, §

12.05(A). See also 20 C.F.R. § 404.1525(c)(3); Randall v. Astrue,

570 F.3d 651 (5th Cir. 2009).

          Substantial evidence supported the ALJ's finding that the

appellant failed to show that she had the requisite deficits in

adaptive functioning. The psychologist's reports differed. The ALJ

could reasonably discount the diagnosis of retardation because it

was not supported by appropriate findings of adaptive deficits, and

it was not corroborated by other professional opinion or other

reports in the record. 20 C.F.R. § 404.1527 (d)(3) & (4). Resolving

the conflict was the ALJ's prerogative. Rodriguez v Sec’y of Health

& Human Servs., 647 F.2d 218 (1st Cir. 1981). The appellant does

not show that the record rationally required a contrary result.

Bath Iron Works Corp. v. Dept. of Labor, 336 F.3d 51 (1st Cir.

2003).

          Affirmed. 1st Cir. Loc. R. 27.0(c).




                                  -3-